442 F.2d 408
Gene BALL, Plaintiff-Appellant,v.BOARD OF TRUSTEES OF KERRVILLE INDEPENDENT SCHOOL DISTRICTet al.,Defendants-Appellees.
No. 30063.
United States Court of Appeals, Fifth Circuit.
May 4, 1971.

Joe Mike Egan, Jr., Kerrville, Tex., for appellant.
Lavern D. Harris, Kerrville, Tex., for appellees.
Appeal from the United States District Court for the Western District of Texas; Adrian A. Spears, Judge.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before JONES, GEWIN and CLARK, Circuit Judges.
PER CURIAM:


1
The opinion originally issued in this case, 434 F.2d 1040, is hereby withdrawn and the following opinion is substituted therefor:

Judgment affirmed.  See Local Rule 21.1

2
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is also denied.



1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)